Citation Nr: 0616723	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  00-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, status post-total knee replacement, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for internal 
derangement right knee, status post-arthroscopy, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1999, 
February 2004, and January 2005 of the Providence, Rhode 
Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus are discussed in the 
remand portion of the document below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's knees manifest with crepitus and joint line 
tenderness bilaterally, and degenerative arthritis shown by 
X-ray on the right.  The veteran ambulates unaided with a 
limp which favors the right knee.  Range of motion is 0 to100 
degrees on the left and 0 to 110 degrees on the right.  No 
subluxation or instability is currently manifested.




CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 30 percent for 
a left knee disability, status post-total knee replacement, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2005).

2.  The requirements for a rating in excess of 10 percent for 
a right knee disability, status post-arthroscopy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5259 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a February 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession.  VCAA notice letters were also 
provided in May 2002 and February 2004.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the February 2000 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOC) of February 2005 and August 2005.  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records, examination reports, and a transcript of the RO 
hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Factual background

Left knee.  Historically, the veteran injured his left knee 
playing basketball in active service.  He underwent surgery 
in 1963, and his diagnosis at discharge was osteochondritis 
dissecans, mild.  A March 1967 rating decision granted 
service connection for impaired cartilage.

The veteran's post-service treatment records reflect that he 
experienced constant left knee symptomatology, primarily pain 
and weakness.  Private treatment records reflect that, in 
July 1997, he underwent a total left knee replacement.  An 
August 1997 rating decision assigned the temporary 100 
percent evaluation, effective July 16, 1997, with the 30 
percent minimum evaluation assigned effective in September 
1998.  

The veteran submitted his current application for an 
increased rating in September 1998, wherein he related that 
he experienced constant pain, limitation of motion to only 90 
degrees, inability to kneel or squat, and locking sensations.

The November 1998 examination report reflects that the 
veteran related that, except for some pain, he was satisfied 
with the results of the replacement and that he slept better.  
Physical examination showed only the slightest hint of a 
limp, and the veteran was able to raise his leg 25 times with 
a 2-pound weight attached to his ankle.  Range of motion on 
flexion was to 90 degrees.  The examiner diagnosed the left 
knee as in good post-operative condition with residuals of 
minimal pain.

The July 1999 rating decision continued the 30 percent 
evaluation.  A December 1999 treatment note reflects that 
strength was good, walking was without pain or difficulty, 
and range of motion was to 100 degrees.

The May 2000 VA examination report reflects that the examiner 
complained of aches and pain which radiated to his feet.  The 
examiner observed that the left knee did not appear to bother 
the veteran as he removed a tight pair of jeans but the left 
knee exhibited limited flexion.  The veteran related that he 
could not squat because the left knee stopped at 90 degrees, 
and the examiner observed that that seemed reasonable.  There 
was no hyperflexion, and the examiner noted that the 
veteran's condition was essentially unchanged.  X-rays showed 
the alignment of the prosthetic device to be very good, and 
there was no evidence of loosening.  The examiner noted that 
it was possible the veteran experienced the pain he 
complained of, but he had no clinical explanation of it.

In a May 2002 statement, the veteran related that he 
continued to experience pain in his left knee.  A February 
2003 private doctor's statement indicates that the veteran 
suffers from left knee problems related to service.  The 
physician stated that the veteran suffered from a permanent 
partial impairment secondary to the left knee condition, with 
a 50 percent impairment of the lower extremity and a 20 
percent impairment of the whole person.

A June 2003 VA examination report reflects that physical 
examination revealed no looseness of the device.  The 
examiner diagnosed residual synovitis manifested by swelling.  
A December 2003 VA note reflects that swelling was still 
evident.

Private treatment records of record reflect that a January 
2004 arthrogram to evaluate the prosthesis showed 
unremarkable results.  In late January 2004, the veteran 
underwent a revision of the left knee arthroplasty with 
replacement of the polyethylene tibial bearing surface and 
lysis of lesions.  The post-operative diagnosis was 
arthrofibrosis, left knee.  A July 2004 rating decision 
granted a temporary 100 percent evaluation for the period 
January 26, 2004, to March 1, 2005, with the 30 percent 
continued thereafter.

At the June 2005 RO hearing, the veteran related that he 
lived daily with pain of 4/10, which he described as aching 
and increased during the day.  By bedtime, it could sometimes 
be 7/10.

The August 2005 examination report reflects that the veteran 
described his symptoms similarly as he did at the RO hearing.  
He described instability greater on the left than right, as 
well as edema and paresthesia to the knees, both bilaterally, 
and flare-ups five to six times a year which lasts from three 
to four days.  He also reported three to four falls during 
the prior year, all of which occurred on stairs.  He 
presented alone and unaided and walked with a slight limp 
which favored the right knee.  He wore the right knee brace 
at the examination.

Physical examination revealed the left knee to measure 44 cm 
and no swelling or effusion was noted.  There were no clicks, 
but there was crepitus and joint line tenderness bilaterally.  
There was no tenderness to palpation of the patella, and 
range of motion was 0 to 100 degrees.  He was stable to varus 
and valgus stress 
and had negative McMurray's and Lachman's, as well as 
anterior and drawer bilaterally.  He did not squat secondary 
to pain.  Examination showed him to be intact neurologically.  
During a stress test, the veteran was able to perform 4 of 10 
knee kicks with a 2 pound weight attached to his ankle before 
pain ensued at the fourth kick.  There was no weakness, 
fatigue, or incoordination.

X-rays showed the arthroplasty to be in good alignment, with 
no acute bony injury seen.  The examiner noted that the 
veteran appeared to experience minimal discomfort during the 
stress test.

Right knee.  Historically, a September 1994 rating decision 
granted service connection for internal derangement of the 
right knee as secondary to the service-connected left knee.  
The April 1999 VA examination report reflects that the 
examiner found no active pathology and noted that there was 
no objective clinical basis for the veteran's subjective 
complaints of pain.  The examiner noted the X-ray which 
showed very mild degenerative joint disease but observed that 
the veteran's knee was normal for a 60-year-old person.  The 
examiner diagnosed complaint of right knee ache with no 
objective evidence to sustain it.

The July 1999 rating decision continued the 10 percent 
evaluation.  A March 2000 treatment note reflects that the 
right knee showed trace effusion and 1+ laxity to varus.  
Lachman and McMurray tests were negative.  The May 2000 VA 
examination report reflects that the veteran complained of 
right knee pain.  Physical examination revealed normal range 
of motion of 0 to 140 degrees, with no hyperextension.  Grind 
test was negative, but X-rays showed a subluxation, or a 
partial lateral translocation of the patella, minimal 
degenerative joint disease laterally, and minimal 
degenerative joint disease medially.  

A July 2001 VA treatment note reflects that a MRI examination 
of the right knee showed a right medial meniscus tear.  
Examination revealed range of motion of 0 to 130 degrees, 
good axial alignment, minimal tenderness to palpation over 
the patella medial joint line, no effusion, negative 
McMurray, and Lachman 1+ with good end point.  The veteran 
opted for conservative treatment, to include cortisone 
injection, the first of which was January 2002.

In December 2003, the veteran underwent an arthroscopic 
partial medial meniscectomy.  A June 2004 treatment note 
reflects that he swam daily to decrease his pain, and range 
of motion was 0 to 140 degrees, with no evidence of 
instability.  A July 2004 rating decision granted a temporary 
100 percent evaluation for the period December 9, 2003, to 
January 31, 2004.

The September 2004 VA examination report reflects that the 
veteran reported that his right knee pain had returned in 
February 2004 or March 2004 and that he could not kneel at 
church.  The pain was in the medial aspect of the knee and 
manifested if he sat longer than two hours or walked longer 
than 10 minutes.  He described the pain as toothache-like, 
with occasional sharp spikes.  On a scale of 1 to 10, he 
assessed his pain as 5/10.  He denied stiffness or edema but 
reported occasional buckling and tingling in the anterior 
aspect.  He related that neither ice nor heat provided 
relief.  The veteran informed the examiner that he retired in 
1996, and that the condition of his knees was a factor in his 
retirement.  The veteran related that he did not swim during 
the prior month, and that he wore a brace on the right knee 
for walking long distances.  He did not use a cane.

The examiner observed the veteran to walk with a normal gait.  
Physical examination revealed the knees to be grossly 
asymmetrical due to the total left 
knee replacement.  The right knee manifested no swelling, 
effusion, or crepitus, though there was a click.  There was 
joint line tenderness to the medial aspect, 
and range of motion was 0 to 130 degrees, without pain.  He 
could squat half-way down on the right knee, but he could not 
duck walk.  The right knee was stable, as reflected in 
negative McMurray, Lachman, and anterior and posterior drawer 
tests.  Deep tendon reflexes and pedal pulses were 2+, and he 
had brisk capillary refill.  Muscle strength was 5/5.  During 
a stress test, the veteran easily performed 20 of 20 
repetitive knee kicks without pain, fatigue, weakness, or 
incoordination.

The examiner noted that June 2004 X-rays were unremarkable, 
and that December 2003 films showed mild narrowing of the 
medial joint compartment.  The examiner rendered a diagnosis 
of medial meniscus tear status post-arthroscopic surgery.

At the June 2005 RO hearing, he related that he did not wear 
the brace at all times because it irritated his leg and 
caused it to break out in sores, but it did help maintain 
stability of the knee.  He received cortisone injections, but 
they provided relief for only a week or so.  The veteran 
related that he did not personally ever notice that his knee 
gave out, but at times, when walking with his wife, she 
commented that his knee had just given out.  He also related 
that elevation and ice did provide relief.  He related that 
he could not ascend or descend stairs, could no longer mow 
the lawn, and that he could not walk for long distances.  A 
walk of a quarter-mile would be a major accomplishment.

The veteran's representative asserted that the September 2004 
examination did not sufficiently address the factors set 
forth in DeLuca v. Brown, 8 Vet. App. 202.

At the August 2005 examination, range of motion was 0 to 110 
degrees.  The veteran performed the same on the stress test 
as he did with his left knee.  X-rays showed degenerative 
joint disease with narrowing of the cartilage space and 
subchondral sclerosis.  There was no acute bony injury or 
destructive process.  The August 2005 examination report 
reflects that the examiner opined that the veteran should be 
precluded from employment which entailed standing, but could 
perform sedentary employment.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Left knee.  Following a total knee replacement, residuals of 
intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy under Diagnostic 
Codes 5256, 5261, or 5262, with a minimum disability rating 
of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Chronic residuals consisting of severely painful motion or 
severe weakness in the affected extremity warrant an 
evaluation of 60 percent.  Id.

The Board finds that the veteran's total left knee 
replacement residuals more nearly approximate a 30 percent 
evaluation than the higher, 60 percent evaluation.  38 C.F.R. 
§§ 4.3, 4.7.  The competent medical evidence of record shows 
that there is no basis to rate the veteran analogously for 
ankylosis, as there is none.  All of the examination reports 
reflect that he is able to flex and extend his left knee.  
Further, the preponderance of the competent medical evidence 
of record shows that the veteran's left total knee 
replacement residuals do not more nearly approximate a higher 
rating on the basis of limitation of motion.

The 2005 examination report reflects that the veteran's range 
of motion was 0 to 100 degrees.  In fact, the worst range of 
motion noted during the course of the appeal (when the 100 
percent ratings were not in effect) was flexion to 90 
degrees, which appeared to be limited by the prosthetic knee.  
The highest rating allowable for limitation of motion on 
flexion is 30 percent, which is for limitation of motion on 
flexion to only 15 degrees.  Diagnostic Code 5260.  As noted, 
the veteran's range of motion on flexion is far in excess of 
that.  The has considered whether a higher rating could be 
assigned based on separate evaluations for limitation of 
motion on extension and flexion.  See VA O.G.C. Prec. Op. No. 
9-2004 (September 17, 2004).  The competent medical evidence 
of record, however, reflects that his left knee does not 
manifest limitation of motion on extension.

The Board also notes the private physician's statement 
regarding a 50 percent disability in the lower extremity 
which corresponds to a 20 percent disability in the whole 
person.  The Board is not bound by the American Medical 
Association's "Guide to Evaluation of Permanent 
Impairment."  Further, the VA's Rating Schedule applies a 
"whole body" approach, which in this case gives the veteran 
a 30 percent rating (versus the 20 percent suggested by the 
AMA guide).  38 C.F.R. § 4.10.  In any event, the competent 
evidence of record does not establish that a rating in excess 
of 30 percent is warranted for the left knee disability.

The Board notes and rejects the veteran's representative's 
assertion that, because the left knee manifests chronic 
residuals, it more nearly approximates a 60 percent 
evaluation.  While the medical evidence of record shows the 
veteran's total left knee replacement to manifest chronic 
residuals, it does not show them to be severe.  The 2004 and 
2005 examination reports reflect that the veteran's primary 
complaints were of his right knee symptomatology.  Further, 
the examiner at the 2005 examination noted that that veteran 
performed the stress test with minimal discomfort and without 
weakness, fatigue, or incoordination.  Thus, the Board is 
constrained to find that the medical evidence shows that the 
veteran's total left knee replacement does not more nearly 
approximate severe painful motion or weakness to warrant a 
higher rating.  See 38 C.F.R. § 4.7.

The Board has considered the doctrine of reasonable doubt and 
finds that the preponderance of the competent medical 
evidence of record shows the veteran's total left knee 
replacement more nearly approximates the minimum 30 percent 
evaluation, and that 30 percent adequately compensates him 
for this functional loss due to his pain.  38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.114, Diagnostic Code 5055.

Right knee.  Historically, the veteran's right knee was rated 
under Diagnostic Code 5257 for internal derangement.  The 
August 2005 SSOC reflects that, because the right knee no 
longer manifested objective evidence of subluxation or 
lateral instability, it is now rated under Diagnostic Code 
5259, which addresses removal of symptomatic semilunar 
cartilage.  Diagnostic Code 5259 provides for an evaluation 
of 10 percent.

As noted above, the current examination reports reflect no 
findings of instability or subluxation.  Slight impairment of 
the knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
rating requires moderate impairment.  A 30 percent rating 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Further, the December 2003 arthroscopy addressed 
the meniscus symptomatology.  

X-ray reports reflect that the veteran's right knee manifests 
degenerative joint disease, but the Board finds that there is 
no basis for a separate evaluation for the arthritis.  The 
July 1999 examination report reflects that the examiner 
assessed 
the degenerative joint disease as part of the aging process 
and not as due to the veteran's service-connected left knee, 
which was the basis for the right knee 
having received service connection.  Further, limitation of 
motion is deemed to 
be a relevant consideration under Diagnostic Code 5259.  See 
VA O.G.C. Prec. 
Op. No. 9-98, p. 4 (August 14, 1998).  If rated solely on the 
basis for limitation 
of motion, the veteran's range of motion of 0 to 110 degrees 
would be non-compensable.  See  Diagnostic Code 5260.  
Moreover, separate ratings for flexion and extension are not 
warranted as there is no limitation of extension.  See VA 
O.G.C. Prec. Op. No. 9-2004 (September 17, 2004).

Thus, the veteran's primary right knee symptomatology are his 
subjective complaints of pain, and the issue is whether 10 
percent adequately compensates him for his functional loss 
due to pain.  The Board notes that the examination reports 
reflect that the examiners noted no clinical evidence to 
correlate with the veteran's complaints of pain.  Further, as 
noted previously, the August 2005 examination report reflects 
that the examiner observed that the veteran performed the 
stress test with minimal discomfort and with no evidence of 
weakness, fatigue, or incoordination.  Thus, the Board finds 
that the left knee symptomatology more nearly approximates a 
10 percent evaluation.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's right knee symptomatology more 
nearly approximates a 10 percent evaluation, and that 10 
percent adequately compensates him for this functional loss 
due to his post-arthroscopy meniscus residuals.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259.


Extraschedular consideration

As concerns both knees, the veteran's representative asserts 
that, because the examiner at the 2005 examination observed 
that the veteran should be precluded from employment which 
entailed prolonged standing, he met the criteria for 
consideration for an extra-schedular consideration.  The 
Board rejects this assertion.

In exceptional cases, where the rating schedule is deemed in 
adequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell v. Brown, 9 Vet. App. 
at 339.

The veteran has not required frequent hospitalization due to 
his bilateral knee disability.  Thus, on the basis of his 
claims file, the issue is whether his left or right knee 
disability is so exceptional so as to render the rating 
schedule impractical due to a marked impact on his 
employment.  The Board finds that the preponderance of the 
evidence shows not to be the case.

The examination report reflects that the veteran related that 
his knees were a factor in his retirement but not the sole 
factor.  Nonetheless, the Board finds that the veteran's left 
or right knee disability, in and of itself, is not so unusual 
or exceptional so as to set it apart from the disability 
picture normally manifested in a post-total knee replacement 
or post-arthroscopic disability setting.  Further, the 30 
percent evaluation for the left knee and the 10 percent 
evaluation for the right knee include the impact on one's 
ability to function, to include employment.  The examiner 
noted the veteran could perform sedentary employment.  
Moreover, limitation of motion and complaints of pain on 
prolonged exertion are not outside the norm.  Thus, the Board 
finds that there is no basis for referral or extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating for left knee disability, 
status post-total knee replacement, is denied.

Entitlement to an increased rating for internal derangement 
right knee, status post-arthroscopy, is denied.



REMAND

The veteran's application for entitlement to service 
connection for a bilateral hearing loss and bilateral 
tinnitus reflects that, as an aircraft maintenance worker in 
the Air Force, he was exposed to acoustic trauma from jet 
engine noise.  A March 1963 Hearing Conservative Data Form 
reflects that the veteran was exposed to aircraft noise three 
to four hours a day, and that he seldom or never wore ear 
protection other than dry cotton during that exposure.

The December 2004 audio examination report reflects that the 
veteran denied post-service noise exposure, as he worked on 
computers.  The examiner diagnosed a moderately severe mixed 
hearing loss in the right ear and a mild sensorineural 
hearing loss in the left ear.  The examiner also noted that 
bilateral recurrent tinnitus was present.  Although the 
examiner was asked to provide a nexus opinion, the examiner 
noted that she could not render an opinion other than by mere 
speculation.  Further, due to the conductive component and 
audiometric configuration of the hearing loss, the examiner 
recommended an examination by an otolaryngologist to 
determine if middle ear pathology was present.  The claims 
file reflects no evidence of that referral having occurred.

In light of the evidence in the service medical records that 
the veteran was exposed to aircraft engine noise during his 
active service and the diagnosis of a current bilateral 
hearing loss and tinnitus, the Board finds that an 
examination and opinion from an otolaryngologist should be 
obtained.  38 C.F.R. § 3.159(d).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As remand is otherwise required, 
corrective notice should be provided that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Ongoing medical records regarding treatment for hearing 
loss and tinnitus should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises the veteran that 
an evaluation and effective date will 
be assigned if service connection is 
awarded, and also includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
and tinnitus since June 2004, the latest 
date of treatment records in the file.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should arrange for an ear 
examination by an otolaryngologist to 
determine the etiology of the veteran's 
hearing loss and tinnitus.  The claims 
file should be provided to and reviewed 
by the examiner prior to the completion 
of the examination.  All tests and 
studies deemed necessary for an 
accurate assessment should be 
conducted.

Following review of the claims file and 
examination of the veteran, the 
examiner should render an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not 
(probability of at least 50 percent) 
that any diagnosed hearing loss and 
tinnitus are related to the veteran's 
active service.  Any opinion should be 
fully explained and the rationale 
provided.  Should the examiner be 
unable to provide the requested 
opinions without resort to mere 
speculation, a full explanation should 
be provided for the record.

4.  After the above is completed, the 
RO shall review all of the evidence 
obtained since the last SSOC in light 
of all the other evidence of record and 
readjudicate the veteran's claims.  To 
the extent that any benefit sought on 
appeal remains denied, the RO should 
issue the veteran an SSOC and provide 
an appropriate period of time for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


